Order filed October 11, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00281-CV
                                   ____________

                        IN THE INTEREST OF M. E. H.


                    On Appeal from the 345th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-AG-15-002375

                                      ORDER

      A partial reporter’s record has been filed. On August 15, 2018, court reporter
Laura Taylor filed a motion for extension of time until September 30, 2018, to file
the remainder of the reporter’s record. We granted the motion.

      The remainder of the record has not been filed, and we have not received a
request for extension of time to file the record. See Tex. R. App. P. 35.1.

      We order Laura Taylor to file the remainder of the reporter’s record by
October 26, 2018.

                                   PER CURIAM